OPINION

Per Curiam:

Eula M. Bell has appealed from an order dismissing her complaint after the close of her case pursuant to NRCP 41(b). The complaint alleged that respondents were negligent in placing a portable heater in Bell’s motel room which injured her when she attempted unsuccessfully to step over the heater and instead fell against it, cutting her leg on a sharp corner.
*153Although there was conflicting testimony presented during the case in chief as to whether the corner of the heater was unduly sharp, the judge stated in granting the motion that he seriously doubted that the heater had a sharp edge and that the edge of the heater was the cause of Bell’s injury. In reaching that conclusion the judge weighed the evidence, which is inappropriate when considering a motion under NRCP 41(b).
We have repeatedly stated that a “motion for involuntary dismissal admits the truth of plaintiff’s evidence and all inferences that reasonably can be drawn therefrom, and the evidence must be interpreted in the light most favorable to plaintiff.” Baley & Selover v. All Amer. Van, 97 Nev. 370, 373, 632 P.2d 723, 724 (1981).
This case is reversed and remanded for a new trial.